Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent to the incorporation by reference in the registration statements (No. 333-02219, 333-78633, and 333-70766) on Form S-8 of The Brink’s Company of our report dated June15, 2009, with respect to the statements of assets available for benefits of The Brink’s Company 401(k) Plan as of December31, 2008 and 2007, the related statement of changes in assets available for benefits for the year ended December31, 2008, and related supplemental schedule, which report is included in the 2008 Annual Report on Form 11-K of The Brink’s Company 401(k) Plan. /s/ KPMG
